The State of TexasAppellee




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                            June 23, 2015

                                        No. 04-15-00113-CR

                                       Joshua Gabriel GOFF,
                                             Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                 From the 198th Judicial District Court, Bandera County, Texas
                                  Trial Court No. CR-12-088
                         Honorable M. Rex Emerson, Judge Presiding


                                           ORDER
       On June 8, 2015, Appellant’s court-appointed counsel filed an Anders brief and a motion
to withdraw from this appeal. See Anders v. California, 386 U.S. 738, 744 (1967); High v. State,
573 S.W.2d 807, 811 (Tex. Crim. App. [Panel Op.] 1978). In counsel’s brief and motion,
Appellant’s counsel explained that he took the following steps:

       (1)     notified Appellant that counsel filed an Anders brief and a motion to
               withdraw, and provided Appellant with a copy of the documents;
       (2)     advised Appellant of his right to review the appellate record and file a pro
               se brief; and
       (3)     provided Appellant with a copy of the clerk’s and reporter’s records.

       See Kelly v. State, 436 S.W.3d 313, 318–20 (Tex. Crim. App. 2014); Ex parte Owens,
206 S.W.3d 670, 674 n.28 (Tex. Crim. App. 2006); Meza v. State, 206 S.W.3d 684, 688–89
(Tex. Crim. App. 2006).
       The State filed a letter conditionally waiving its right to file a brief.
         If Appellant desires to file a pro se brief, we ORDER Appellant to do so within thirty
days of the date of this order. See TEX. R. APP. P. 38.6(a). If Appellant files a pro se brief, the
State may file a responsive brief not later than thirty days after the date Appellant’s pro se brief
is filed in this court. See id. R. 38.6(b).
        After all briefing is completed, this court will issue an opinion and judgment that
disposes of the appeal. If, in the issued opinion, this court determines that Appellant’s appeal is
frivolous, Appellant has a right to file a pro se petition for discretionary review with the Texas
Court of Criminal Appeals. See Kelly, 436 S.W.3d at 319. Appellant may file the petition by
writing to the Clerk of the Court of Criminal Appeals, P.O. Box 12308, Austin, Texas 78711-
2308.
       Counsel’s motion to withdraw is held in abeyance pending further order of this court.




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of June, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court